USCA11 Case: 21-14342      Date Filed: 08/08/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14342
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LAMARCUS DEMANE HARVEY,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:17-cr-00298-PGB-DCI-4
                    ____________________
USCA11 Case: 21-14342            Date Filed: 08/08/2022         Page: 2 of 7




2                         Opinion of the Court                      21-14342


Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
      Lamarcus Harvey appeals the district court’s denial of his
motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A). We affirm.
                                      I.
      Harvey entered a guilty plea to one count of attempted bank
robbery and one count of possession of a firearm in relation to a
crime of violence. The district court imposed a total sentence of
102 months in prison followed by three years of supervised release.
We affirmed his convictions and sentence on direct appeal. United
States v. Harvey, 791 F. App’x 171, 172 (11th Cir. 2020)
(unpublished).
       In October 2021, Harvey filed a motion for a reduction in his
sentence under 18 U.S.C. § 3582(c)(1)(A). That statute provides
that a district court may reduce an otherwise final sentence, after
considering the applicable sentencing factors in 18 U.S.C.
§ 3553(a), 1 if it finds that “extraordinary and compelling reasons



1 The § 3553(a) sentencing factors include: the nature and circumstances of the
offense and the history and characteristics of the defendant; the need for the
sentence imposed to reflect the seriousness of the offense, promote respect for
the law, provide just punishment, afford adequate deterrence, and protect the
public; the kinds of sentences available; the Sentencing Guidelines; and the
USCA11 Case: 21-14342           Date Filed: 08/08/2022      Page: 3 of 7




21-14342                 Opinion of the Court                            3

warrant” a reduction and the reduction “is consistent with
applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).
      The relevant policy statement provides, in part, that the
“death or incapacitation of the caregiver of the defendant’s minor
child or minor children” constitutes an “extraordinary and
compelling” reason under the compassionate-release statute. U.S.
Sentencing Guidelines § 1B1.13 cmt. n.1(C). The policy statement
also provides that before granting a sentence reduction under
§ 3582(c)(1)(A), a district court must determine that the “defendant
is not a danger to the safety of any other person or to the
community.” Id. § 1B1.13(1)(A)(2).
        In his motion, Harvey argued that extraordinary and
compelling reasons existed because of his family circumstances and
because his firearm conviction was invalid under current law.
Regarding his family circumstances, he asserted that his daughter
had been admitted to the hospital and placed on life support while
she awaited a heart transplant. He said that the mother of his
children had to remain at the hospital with their daughter, leaving
their five-year-old son to stay with Harvey’s adult daughter, his
sister, and other relatives who were not able to provide a safe and
stable home for him. Harvey, who had served about 46 months of
his 102-month sentence, asked the court to grant his immediate


need to avoid sentencing disparities and provide restitution to victims. 18
U.S.C. § 3553(a).
USCA11 Case: 21-14342       Date Filed: 08/08/2022    Page: 4 of 7




4                     Opinion of the Court                21-14342

release under § 3582(c)(1)(A) so that he could take care of his
family.
        The district court denied Harvey’s motion. Based on
Harvey’s extensive criminal history and the circumstances of his
offense, the court found that Harvey posed a danger to the
community and that the § 3553(a) sentencing factors weighed
against a sentence reduction. The court also found that Harvey’s
family circumstances did not constitute an extraordinary and
compelling reason for his release, despite his daughter’s tragic
illness, because family members were in place to provide support
for Harvey’s children. Harvey now appeals.
                                II.
        We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses
its discretion if it applies the wrong legal standard, follows
improper procedures in reaching its decision, makes clearly
erroneous findings of fact, or commits a clear error of judgment.
Id. at 911–12.
                                III.
       Under the compassionate-release statute and its policy
statement, a district court may reduce a movant’s term of
imprisonment if: (1) there are “extraordinary and compelling
reasons” for the defendant’s early release, as defined in U.S.S.G.
§ 1B1.13; (2) the defendant’s release would not endanger any
USCA11 Case: 21-14342            Date Filed: 08/08/2022         Page: 5 of 7




21-14342                  Opinion of the Court                               5

person or the community; and (3) the factors listed in 18 U.S.C. §
3553(a) favor doing so. United States v. Tinker, 14 F.4th 1234, 1237
(11th Cir. 2021). Because each condition is necessary, the failure to
satisfy one condition warrants denial of a motion for a sentence
reduction. See id. at 1237–38.
       On appeal, Harvey argues that the district court erred in
determining that his family circumstances did not constitute
extraordinary and compelling reasons for his early release under
the compassionate-release statute and the applicable policy
statement, especially when considered in combination with his
legal challenge to his sentence.2 He also argues that the district
court abused its discretion by failing to weigh his postconviction
rehabilitation more heavily than his criminal history and the
circumstances of his offense in its evaluation of the § 3553(a)
sentencing factors and when determining that he posed a danger
to the community. We do not agree.
         Even assuming that Harvey’s family circumstances met the
definition of extraordinary and compelling reasons under the
Sentencing Commission’s policy statement, the district court could
not grant his motion unless it also found that he posed no danger
to the community and that the § 3553(a) factors weighed in favor


2 To  the extent that Harvey argues that the district court was not bound by
the policy statement in U.S.S.G. § 1B1.13, his argument is foreclosed by our
decision in United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir.), cert. de-
nied, 142 S. Ct. 583 (2021).
USCA11 Case: 21-14342        Date Filed: 08/08/2022     Page: 6 of 7




6                      Opinion of the Court                21-14342

of his release. See Tinker, 14 F.4th at 1237–38. And the district
court did not abuse its discretion in determining that Harvey failed
to meet those conditions.
       As the court pointed out, Harvey has a lengthy criminal
history that includes several felony offenses both as a juvenile and
as an adult. Most strikingly, Harvey has already served time for
crimes similar to those at issue here—in 1997, he was convicted of
armed bank robbery and possession of a firearm during a crime of
violence and sentenced to 128 months in prison. He served more
than eight years in prison for that offense, reportedly without any
disciplinary issues. He committed the attempted bank robbery for
which he is presently incarcerated just over seven years after
completing his term of supervised release for the previous robbery.
        Given this history, the district court reasonably concluded
that Harvey posed a danger to the community, despite his good
behavior during the last four years in prison. And as we have
explained, the court’s determination that Harvey posed a danger to
the community meant that it could not grant his motion for early
release under § 3582(c)(1)(A), regardless of his family circumstances
or its analysis of the § 3553(a) factors. See id.
                                IV.
      Because the district court reasonably concluded that Harvey
posed a danger to the community, it did not abuse its discretion in
denying his motion for immediate release from prison under 18
U.S.C. § 3582(c)(1)(A). We therefore affirm.
USCA11 Case: 21-14342   Date Filed: 08/08/2022   Page: 7 of 7




21-14342          Opinion of the Court                      7

      AFFIRMED.